MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Sep 06 2019, 8:33 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Flynn                                       Curtis T. Hill, Jr.
Braje, Nelson & Janes, LLP                               Attorney General of Indiana
Michigan City, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Calvin Lowery,                                           September 6, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2991
        v.                                               Appeal from the LaPorte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael S.
Appellee-Plaintiff.                                      Bergerson, Judge
                                                         Trial Court Cause No.
                                                         46D01-1712-F4-1185



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019             Page 1 of 13
[1]   Calvin Lowery appeals his conviction of dealing in cocaine or a narcotic drug
                                                           1
      with a prior conviction, a Level 4 felony. He raises two issues: (1) whether the

      trial court erred in granting the State’s motion to continue the trial; and (2)

      whether there is sufficient evidence to sustain his conviction. We affirm.


[2]   Brittany Becker was a heroin user. She purchased heroin from Todd Hunsley,

      with whom she had gone to high school. Becker had been to Hunsley’s

      apartment on many occasions. At the apartment, she met a man named “D.”

      Tr. Vol. II, p. 45. Becker subsequently encountered D “at least thirty” times.

      Id.


[3]   On one occasion, Becker became seriously ill, and one of her friends overdosed,

      after using heroin they had bought from Hunsley. As a result, Becker agreed to

      work for the LaPorte County Drug Task Force (the Task Force) as a paid

      confidential informant.


[4]   On November 27, 2017, Becker contacted Hunsley by text or phone call at the

      request of Task Force police officers. She and Hunsley agreed that she would

      purchase heroin at Hunsley’s apartment later in the day. Next, the officers

      searched Becker and gave her $40 in recorded buy money. They also hid a

      camera on her person. The camera recorded audio and video and also

      broadcast audio live to the officers.




      1
          Ind. Code § 35-48-4-1 (2017).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 2 of 13
[5]   An officer drove Becker to Hunsley’s apartment and parked nearby. Other

      officers watched Becker as she approached the apartment and knocked on the

      door. The individual Becker knew as D answered the door and let her inside.

      Hunsley was not present.


[6]   Becker had intended to buy two baggies of heroin from Hunsley, but D told her

      he had only one for sale. Becker gave D $20, and he gave her a green plastic

      baggie containing a tan powdery substance. The substance was later submitted

      to a state laboratory for testing, and it was determined to be .33 grams of heroin

      and Benadryl.


[7]   Meanwhile, Becker returned to the vehicle in which she had arrived.

      Surveillance officers watched her walk from the apartment to the vehicle.

      Becker gave the officers in the vehicle the green baggie and the unused $20.

      They searched her and removed the camera. They also paid her $100, an

      amount one officer later described as typical for an informant participating in a

      controlled buy involving heroin. Corporal Francisco Rodriguez of the

      Michigan City Police Department was one of the officers who monitored the

      transaction. He later reviewed the camera’s recording.


[8]   On December 7, 2017, a team of police officers, including Corporal Rodriguez,

      executed a search warrant at Hunsley’s apartment. They found two men in the

      apartment. One of the men, who was later identified as Lowery, was lying on a

      makeshift bed in a large closet space. Corporal Rodriguez recognized Lowery

      from the recording as the person who had sold heroin to Becker. Tr. Vol. I,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 3 of 13
       State’s Ex. 8, at 8:38. In addition, officers found a wallet, which contained

       Lowery’s Illinois identification card, near his bed.


[9]    On December 12, 2017, an officer texted Becker a photographic lineup of six

       unnamed persons. The lineup included a photograph of Lowery. The officer

       asked Becker if any of the individuals was D, and she identified Lowery as D.


[10]   Meanwhile, on December 8, 2017, the State charged Lowery with dealing in

       cocaine or a narcotic drug as a Level 4 felony. On February 1, 2018, the trial

       court scheduled a jury trial for May 21, 2018. On March 22, 2018, Lowery

       filed a motion to continue the trial, which the court granted, rescheduling the

       trial for June 18, 2018.


[11]   On June 1, 2018, the State filed a motion to continue the trial pursuant to

       Indiana Rule of Criminal Procedure 4(D), claiming that the state laboratory

       needed more time to complete testing on the heroin. Lowery did not file a

       response. Instead, on June 5, 2018, the court held a hearing on the State’s

       motion, during which Lowery stated “he does not stipulate to that request for

       an extension.” Tr. Vol. II, p. 4. The trial court granted the State’s motion,

       rescheduling the trial for September 10, 2018.


[12]   The court held a jury trial on September 10 and 11, 2018. Among other

       evidence, the State presented testimony by Becker, who identified Lowery as

       the person who sold heroin to her. The jury determined Lowery was guilty of

       dealing in cocaine or a narcotic drug as a Level 5 felony. Outside the presence

       of the jury, Lowery admitted that he had a prior qualifying conviction for

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 4 of 13
       dealing in a controlled substance, which enhanced his Level 5 felony conviction

       to a Level 4 felony. On November 15, 2018, the court imposed a sentence, and

       this appeal followed.


                                  1. State’s Motion to Continue
[13]   Lowery claims the trial court erred in granting the State’s motion to continue

       the trial, arguing the State failed to provide valid grounds for an extension. In

       response, the State claims Lowery waived this claim by failing to file a motion

       for discharge, and that in the alternative, the extension was justified. We

       disagree with the State as to waiver, concluding that Lowery’s refusal to agree

       to the extension preserved the issue for appellate review.


[14]   An accused’s right to a speedy trial is guaranteed by article I, section 12 of the

       Indiana Constitution and by the Sixth Amendment to the United States

       Constitution. State v. Lindauer, 105 N.E.3d 211 (Ind. Ct. App. 2018), trans.

       denied. Indiana Criminal Rule 4 was adopted to implement the right to a

       speedy trial. Id. The parties agree the State’s motion to continue is governed by

       Indiana Criminal Rule 4(D), which provides:


               If when application is made for discharge of a defendant under
               this rule, the court be satisfied that there is evidence for the state,
               which cannot then be had, that reasonable effort has been made
               to procure the same and there is just ground to believe that such
               evidence can be had within ninety (90) days, the cause may be
               continued, and the prisoner remanded or admitted to bail; and if
               he be not brought to trial by the state within such additional
               ninety (90) days, he shall then be discharged.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 5 of 13
[15]   The reasonableness of a continuance under Rule 4(D) is judged in the context

       of the particular case, and the decision of the trial court will not be disturbed

       except for an abuse of discretion. Smith v. State, 982 N.E.2d 393 (Ind. Ct. App.

       2013), trans. denied. An abuse of discretion occurs if the trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before the

       court, or if the court has misinterpreted the law. Bryant v. State, 959 N.E.2d 315

       (Ind. Ct. App. 2011).


[16]   In its June 1, 2018 motion for continuance, the State alleged it did not yet have

       test results on the heroin from the state laboratory. The State further alleged

       that a prosecutor had called the lab’s director on May 31, 2018 and learned that

       due to a high caseload and a temporary staff shortage, the lab was unlikely to

       complete testing by the June 18, 2018 trial date. In addition, the State claimed

       the lab results were necessary to prove the case against Lowery, and the test

       results could be obtained within ninety days.


[17]   During the June 5, 2018 hearing, the prosecutor reiterated that she had called

       the lab’s director, who had told her that she could not get the test results back in

       time for the June 18, 2018 trial date due to a staff shortage. The prosecutor

       further stated she filed the motion to continue the next day. Upon questioning

       by the trial judge, the prosecutor stated that the test results would be crucial to

       the case. Lowery, who was represented by counsel, did not ask any questions

       about the lab testing process or the date when the State had submitted the

       heroin for testing. In a pro se statement, Lowery complained that he had been

       incarcerated for seven months.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 6 of 13
[18]   Lowery argues the trial court did not sufficiently inquire into the reasonableness

       of the State’s efforts, but the State presented evidence that it had reached out to

       the lab’s director and further sought an extension immediately upon learning of

       a problem, several weeks prior to trial. This evidence is sufficient to meet the

       requirements of Rule 4(D), and the trial court’s decision was not clearly against

       the logic and effect of the facts and circumstances. See Wilhelmus v. State, 824
N.E.2d 405 (Ind. Ct. App. 2005) (no abuse of discretion in granting Rule 4(D)

       motion; among other unavailable evidence, the lab needed more time to decrypt

       computer files); cf. Small v. State, 112 N.E.3d 738 (Ind. Ct. App. 2018) (State

       failed to demonstrate reasonable efforts to obtain test results; State erroneously

       delayed obtaining defendant’s DNA sample after trial court granted request to

       take sample), trans. denied.


[19]   Next, Lowery notes that at trial, the State presented testimony from Officer

       Anthony McClintock, who had transported the heroin to the lab. Officer

       McClintock testified that he had transported the heroin to the lab on June 4,

       2018, after the State filed the motion to continue the trial but before the hearing

       on the motion. Lowery argues that the State’s delay in transporting the heroin

       to the lab was unreasonable because the State could have done so at any time in

       the prior seven months. In effect, Lowery is citing evidence discovered at trial

       to relitigate the State’s motion for an extension under Rule 4(D). But he did not

       object to the delay or otherwise raise this issue during trial, such as by

       requesting exclusion of the test results, during or after Officer McClintock’s

       testimony. Lowery’s failure to raise the issue at trial results in waiver on


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 7 of 13
       appeal. See Lenoir v. State, 515 N.E.2d 529 (Ind. 1987) (failure to object to in-

       court identification at trial waived issue for appellate review, even though the

       court had addressed the same issue prior to trial).


[20]   Lowery additionally claims the trial court erred because Indiana Criminal Rule

       4(A) requires that if a defendant is held for more than six months without trial,

       the defendant must be released from incarceration, and in this case the trial was

       not held within the six-month deadline specified by Rule 4(A). Lowery never

       objected to his continued detention, and he at best “lost only the right to be

       released until trial.” Mills v. State, 512 N.E.2d 846, 850 (Ind. 1987). His claim

       is now moot. See id. (determining claim under Rule 4(A) was moot after trial).


[21]   Finally, Lowery also argues he should have been discharged because he was not

       tried within the ninety-day period set forth in Rule 4(D). When the trial court

       granted the motion for an extension of time on June 5, 2018, the court

       rescheduled the trial for September 10, 2018, ninety-seven days later. Lowery

       neither objected to the new trial date nor filed a motion to discharge. As a

       result, this aspect of his Rule 4(D) claim is procedurally defaulted. See Dean v.

       State, 901 N.E.2d 648 (Ind. Ct. App. 2009) (defendant must object to a trial date

       set after a Criminal Rule 4 deadline and move for discharge or waive the claim),

       trans. denied.


                                  2. Sufficiency of the Evidence
[22]   Lowery claims the State failed to provide sufficient evidence to prove that he

       was the person who sold heroin to Becker on November 27, 2017. The State

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 8 of 13
       responds that Becker’s identification of Lowery was reliable and based on

       numerous prior interactions with him.


[23]   The standard of review for sufficiency of evidence claims is well-established:


               On appeal, this Court does not reweigh the evidence nor judge
               the credibility of the witnesses, but instead looks to the evidence
               most favorable to the verdict and to all the reasonable inferences
               to be drawn therefrom. In other words, we will affirm the
               conviction if the admitted evidence contains adequate probative
               value from which the jury could infer guilt beyond a reasonable
               doubt.


       Toney v. State, 715 N.E.2d 367, 368-69 (Ind. 1999).


[24]   In order to obtain a conviction of Level 4 felony dealing in cocaine or a narcotic

       drug as charged, the State was required to prove beyond a reasonable doubt

       that: 1) Lowery 2) knowingly or intentionally 3) delivered 4) heroin 5) in an

       amount less than one gram 6) with a prior similar conviction. Ind. Code § 35-

       48-4-1.


[25]   Becker testified that she had been to Hunsley’s apartment on numerous

       occasions and that, at the apartment, she met an individual who went by the

       name D. Becker further testified that she had seen D thirty times prior to

       November 27, 2017. In addition, after the controlled buy she identified Lowery

       as D in a photographic lineup, and she again identified Lowery as D at trial.

       Further, Corporal Rodriguez reviewed the camera recording of the controlled

       buy, and when he entered Hunsley’s apartment on December 7, 2017, he

       recognized Lowery as the person who had sold heroin to Becker. This evidence
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 9 of 13
       is sufficient to establish beyond a reasonable doubt that Lowery delivered

       heroin to Becker.


[26]   Lowery argues that Becker’s testimony should have been disregarded because it
                                                                                      2
       was “inherently unreliable” and “simply not believable.” Appellant’s Br. p. 18.

       Lowery points to discrepancies between her trial testimony and her deposition.

       He further notes Becker is a convicted felon, and she had a grudge against

       Hunsley because he sold heroin that harmed her and her friend. Finally,

       Lowery notes the police paid Becker $100 for participating in the controlled

       buy. Lowery’s arguments amount to a request to reweigh the evidence, which

       contravenes our standard of review. The jury was informed of each of the

       points Lowery raises here, and members of the jury were free to make their own

       decisions about Becker’s credibility. See Bowman v. State, 51 N.E.3d 1174 (Ind.

       2016) (evidence sufficient to support conviction for dealing in heroin;

       eyewitness identified Bowman as the dealer, and jury was informed of possible

       defects in the eyewitness’s credibility).


[27]   For the reasons stated above, we affirm the judgment of the trial court.


[28]   Judgment affirmed.




       2
         Lowery does not claim that the incredible dubiosity doctrine bars Becker’s testimony. That doctrine
       provides that testimony should not be admitted when there is: 1) a sole testifying witness 2) testimony that is
       inherently contradictory, equivocal, or the result of coercion, and 3) a complete absence of circumstantial
       evidence. Moore v. State, 27 N.E.3d 749 (Ind. 2015).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019                 Page 10 of 13
Bailey, J., concurs


Kirsch, J., dissents with opinion.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 11 of 13
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Calvin Lowery,
       Appellant-Defendant,
                                                                September 6, 2019
               v.
                                                                Court of Appeals Case No.
                                                                18A-CR-2991
       State of Indiana,
       Appellee-Plaintiff.




       Kirsch, Judge, dissenting.


[29]   I respectfully dissent.


[30]   On June 1, 2018, the State filed a Verified Motion to Continue the trial date

       alleging that the State was not in possession of the lab results regarding the

       narcotics alleged to have been sold by the defendant Calvin Lowery. In its

       motion, the State alleged that the Indiana State Police Lab was unable to

       complete testing by the time of the June 18, 2018 trial, and the State would be

       unable to proceed without said results.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019    Page 12 of 13
[31]   Lowery was denied his right to a speedy trial due to the failure of the State to

       process the evidence in a timely fashion. That failure was compounded by the

       State’s lack of candor to the trial court. The State provided no information as

       to when the State provided the evidence to the lab for testing or regarding the

       State’s efforts to procure the evidence before requesting a continuance, and the

       trial court never inquired to determine if the State’s conduct was reasonable.


[32]   Lowery had been in custody since December 7, 2018, providing the State with

       ample time to have obtained the lab results. The State did not transport the

       narcotics to the state lab for testing until June 4, 2018, which was three days

       after the State’s motion was filed, one day before the hearing on the State’s

       motion, and nearly six months since Lowery’s incarceration.


[33]   Lowery’s trial commenced on September 10, 2018, which was in excess of six

       months, specifically 206 days, from the date the criminal charge was brought

       against Lowery. For its unjustified delay in seeking testing of the narcotics and

       its lack of candor to the trial court, I would remand with instructions to vacate

       Lowery’s conviction and dismiss the charge against him.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2991 | September 6, 2019   Page 13 of 13